Citation Nr: 0007287	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-10 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chloracne as a result 
of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for chloracne.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a skin 
condition is accompanied by medical evidence tending to show 
that he has chloracne related to service in Vietnam.

2.  The claim for service connection is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for chloracne 
as a result of exposure to Agent Orange is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of nexus is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran's period of active service included one tour of 
duty in Vietnam.  The regulations pertaining to Agent Orange 
exposure, now expanded to include all herbicides used in 
Vietnam, provide for a presumption of exposure to herbicide 
agents for veterans who served on active duty in Vietnam 
during the Vietnam era and have a disease listed at 38 C.F.R. 
§ 3.309(e).  38 C.F.R. § 3.307(a)(6); see also McCartt v. 
West, 12 Vet. App. 164 (1999).  The specified diseases 
include chloracne or other acneform diseases consistent with 
chloracne.

The applicable regulations further provide that the diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year.  38 C.F.R. § 
3.307(a)(6)(ii).

As to the nexus requirement, the veteran contends that he has 
chloracne which began after his discharge from service, and 
developed as a consequence of his exposure to AO.  Because 
the veteran is a registered nurse and therefore trained in 
the medical profession, his opinion is sufficient to make the 
claim well grounded.  Goss v. Brown, 9 Vet. App. 109 (1996).  
Additionally, on a psychiatric examination in October 1998, 
one of the diagnoses was "chloracne (Agent Orange)".  The 
Board therefore finds that the veteran has submitted 
sufficient evidence to satisfy the third requirement of 
Caluza, (i.e., a nexus opinion) and that his claim for 
service connection for chloracne as a result of exposure to 
Agent Orange is well grounded.  


ORDER

The claim of entitlement to service connection for chloracne 
as a result of exposure to Agent Orange is well grounded; to 
this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
chloracne as a result of exposure to Agent Orange is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist includes the obligation to obtain ongoing 
treatment records while a claim is pending.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Thus, any additional 
relevant medical records should be secured on remand.  

The veteran contends that he has had chloracne since he was 
discharged from service, and that his chloracne was caused by 
exposure to Agent Orange in Vietnam.  Of record are private 
treatment records showing that he has received treatment for 
acne since at least April 1991.  It is unclear however, 
whether the veteran has chloracne, or other skin condition, 
which may be related to service in Vietnam.  Although the 
veteran has provided his opinion and a psychiatrist in 1998 
provided a diagnosis of chloracne (Agent Orange), both of 
which have been accepted for the purpose of finding his claim 
well grounded, the Board finds that further development of 
the evidence, to include a VA examination and opinion by an 
appropriate specialist, is necessary.  

Of record is a letter from a VA physician, from the 
Philadelphia VA medical center (VAMC), dated in November 1981 
advising the veteran that all laboratory and x-rays studies 
completed as part of his recent examination for Agent Orange 
were within normal limits.  In March 1998 the RO requested 
from the Philadelphia VAMC all outpatient treatment records 
for the veteran, dating back to February 1982.  The RO also 
requested that they check any retired records, noting that 
the veteran had been seen for Agent Orange review at the old 
Cherry Street Clinic in February 1982.  In April 1998 the 
Philadelphia VAMC responded that there was "no history on 
line" and no records were found.  Since the aforementioned 
letter shows that veteran's Agent Orange examination was 
conducted prior to November 1981, the RO should conduct an 
exhaustive search for these records, including whether they 
may have been retired to a storage facility.  As VA treatment 
records are considered to be constructively of record, and 
may be relevant to the instant claim, the RO should obtain 
complete VA treatment records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
acne since his discharge from service.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  This 
should specifically include all records 
from the Philadelphia VAMC dating back to 
1981.

2.  The veteran should then be examined 
by a specialist in dermatological 
disorders to determine the nature and 
probable etiology of any skin condition 
now present and the proper diagnoses 
thereof to specifically include 
consideration of whether the veteran has 
chloracne or acneform disease consistent 
with chloracne.  The claims folder, 
including any additional treatment 
records associated with the file, must be 
available for review by the examiner 
prior to evaluating the veteran.  The 
examiner should express an opinion for 
the record as to whether it is at least 
as likely as not that any skin disorder 
found is related to exposure to Agent 
Orange during his service in Vietnam.  
The examiner should explain the rationale 
for any opinion expressed.

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 



